Citation Nr: 0335751	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  03-01 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for malaria. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1953 to 
October 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (MROC) in Wichita, Kansas.


FINDINGS OF FACT

1.  An unappealed rating decision of November 1993 denied 
service connection for malaria.

2.  Evidence received since the November 1993 rating decision 
is new, but it is not so significant that it must be 
considered to fairly decide the underlying claim of 
entitlement to service connection for malaria.  


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
veteran's claim for service connection for malaria.  
38 U.S.C.A. §§ 1110, 1131, 5108 (West 2002); 38 C.F.R. 
§§ 3.303, 3.156 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)) has been enacted.  
The VCAA has left intact the requirement that new and 
material evidence be received in order to reopen a previously 
and finally denied claim under 38 U.S.C.A. § 5108.  This is 
required before the Board may determine whether the duty to 
assist is fulfilled and proceed to evaluate the merits of 
that claim.  It is specifically noted that nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f).  Notwithstanding the 
above, the Board notes that the veteran was, in fact, 
apprised of the provisions of the VCAA in June 2002.  The 
Board also notes that the veteran was apprised, also in June 
2002, of the requirement that new and material evidence must 
be received in order to reopen a claim.  The June 2002 
correspondence also described in detail what constitutes new 
and material evidence and advised the veteran of what 
evidence VA would obtain on his behalf and of what evidence 
he was responsible for submitting.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board also points out that in a recent decision, 
Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) (PVA), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as being 
inconsistent with 38 U.S.C. § 5103(b)(1), finding that the 
30-day period provided in § 3.159(b)(1) to respond to VA's 
notification, pursuant to the VCAA, of the information and 
evidence necessary to substantiate a claim is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
The Board notes that the veteran was asked to provide 
information within 30 days.  However, the Board also notes 
that the MROC made clear to the veteran that he had, in fact, 
one year to submit evidence.  Accordingly, the Board finds 
that the veteran was not prejudiced by the requests to submit 
evidence in 30 days because he was apprised of the one-year 
period for response.

I.  Procedural History

Service connection for malaria was denied in an unappealed 
rating decision of November 1993.  In May 2001 the veteran 
requested that his claim be reopened.  Service connection for 
malaria was again denied in a rating decision in August 2002, 
which found that there was no clinical evidence on which to 
base a diagnosis of malaria.  In a January 2003 statement of 
the case a Decision Review Officer (DRO) correctly noted 
that, while the August 2002 rating decision was decided on 
the merits, the issue should have been characterized as 
whether new and material evidence had been received to reopen 
a previously denied claim.  Based on a de novo review, the 
DRO determined that new and material evidence had not been 
received and that the claim was not, therefore, successfully 
reopened.


II.  New and material evidence

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in outcome" 
test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The Federal Circuit in Hodge mandated that materiality be 
determined solely in accordance with the definition provided 
in 38 C.F.R. § 3.156(a).  The Board notes that 38 C.F.R. § 
3.156(a) was amended in August 2001.  However, that amendment 
is applicable only to claims filed on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  The claim in 
the instant appeal was received in May 2001; consequently, 
only the version of 38 C.F.R. § 3.156(a) in effect prior to 
August 29, 2001, governs this case.

Under 38 C.F.R. § 3.156(a) (2001), evidence is considered 
"new" if it was not previously submitted to agency decision 
makers and if it is not merely cumulative or redundant of 
other evidence that was then of record.  See also Struck v. 
Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 
Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  "Material" evidence is evidence which bears 
directly and substantially upon the specific matter under 
consideration which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001); Hodge, supra.  In determining 
whether evidence is new and material, the credibility of the 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2003).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Where a veteran had tropical 
service, service incurrence of malaria may be presumed if 
manifested to a compensable degree within one year of the 
veteran's separation from service, or where manifested at a 
time when standard accepted treatises indicate that the 
incubation period commenced during military service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309.

As noted above, service connection for malaria was denied in 
an unappealed rating decision of November 1993.  As a result, 
service connection for malaria now claimed by the veteran may 
be considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication in 
November 1993.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The evidence of record at the time of the November 1993 
rating decision consisted of the veteran's service medical 
records (SMRs), which are entirely negative for any 
complaints, finding or diagnosis of malaria.  Also of record 
were statements by the veteran essentially indicating that he 
was experiencing residuals of malaria.

Evidence added to the record since the rating decision of 
November 1993 consists of the veteran's statements and VA 
treatment records for the period of May 2000 to April 2002.  

In his statements, the veteran maintains that he continued to 
experience residuals of malaria contracted in service, 
including symptoms such as chills and sweats.  However, as 
there is no indication that the veteran is qualified through 
education, training or experience to offer a medical opinion, 
the assertions of the veteran concerning medical diagnosis or 
causation do not constitute competent medical evidence with 
which to reopen his claim.  See Moray v. Brown,  5 Vet. 
App. 211, 214 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, his statements are not, either alone or 
in connection with evidence previously assembled, so 
significant that they must be considered in order to fairly 
decide the merits of the claim.

With respect to the treatment records, malaria is mentioned 
several times in the reports.  One treatment note mentioned 
that the veteran had claimed service connection for malaria.  
Several treatment notes provide, without explanation, the 
following assessment:  "malaria while in SE Asia."  
Notably, however, none of the veteran's treating physicians 
has indicated that the veteran currently has malaria or any 
residuals thereof.  Moreover, the Board points out that since 
there is no mention anywhere in the veteran's SMRs that he 
ever had malaria, any information on which the above 
assessment was based can only have come from the veteran 
himself.  As noted previously, there is no evidence of record 
that the veteran has any medical expertise.  The Court has 
held on a number of occasions that a medical opinion premised 
upon an unsubstantiated account is of no probative value.  
See Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  The VA treatment records 
consequently are not, either alone or in connection with 
evidence previously assembled, so significant that they must 
be considered in order to fairly decide the merits of the 
underlying claim.  They are not, in short, material to the 
matter under consideration.

In sum, while the evidence is new, it is not material to the 
veteran's claim of entitlement to service connection for 
malaria and, as noted above, the Board thus lacks 
jurisdiction to reach and adjudicate the underlying claim.  
Barnett, supra.  Accordingly, the Board finds that new and 
material evidence has not been received, and the veteran's 
claim of entitlement to service connection for malaria is not 
reopened.  The benefit sought on appeal is denied.  38 C.F.R. 
§ 3.156(a) (2001).


ORDER

New and material evidence having not been received to reopen 
the claim of entitlement to service connection for malaria, 
the benefit sought on appeal is denied. 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



